Motion for reconsideration of motion for leave to appeal as a poor person and for other relief granted. Motion for leave to appeal as a poor person, will he treated as a motion to dispense with printing. Motion granted. The appeal will be heard on the original papers (ineluding the typed minutes) and on a typewritten brief. The appellant is directed to file five copies of his brief and to serve one copy. Motion to enlarge time granted. The appellant’s time to perfect the appeal is enlarged to the January 1961 Term, for which term the appeal is ordered to be placed on the calendar. Motion for assignment of counsel granted. Richard Ü. Field. Esq., 81 Broadway, Greenlawn. New York, is assigned as counsel to prosecute the appeal. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Christ, JJ., concur.